Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal
In view of the Pre-Appeal Request filed on April 1, 2022, PROSECUTION IS HEREBY REOPNED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if Office action is final): or ,
(2) request reinstatement of the appeal.
If reinstatement of the appeal is requested, such request must be accompanied by a supplemental appeal brief, but no new amendments, affidavits (37 CFR 1.130, 1.131 or 1.132) or other evidence are permitted. See 37 CFR 1.193(b)(2).
A Supervisor Patent Examiner (SPE) has approved of reopening prosecution by singing below:
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a rotational device in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael D. Marra on Tuesday May 10, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A method for stripping a part of a shielding foil of a sheathed cable, the method comprising the following steps:
providing the sheathed cable with the shielding foil, whereby the shielding foil includes a predetermined breaking point formed therein that runs along a circumference of the shielding foil;
bending of a partial area of the sheathed cable with the shielding foil in a first direction to apply a tearing tension at the predetermined breaking point thereby tearing the shielding foil at the predetermined breaking point on a part of the circumference of the shielding foil;
moving a first part of the sheathed cable in an elliptical movement that circles about circumferentially tears around the circumference of the shielding foil to strip a part of the shielding foil from the sheathed cable; and
removing from the sheathed cable the stripped part of the shielding foil.

2.	(Original)	The method according to Claim 1 whereby the moving of the first part of the sheathed cable is carried out in a direction of rotation that is contrary to a winding direction of the shielding foil along a circumference of the sheathed cable.

3.	(Original)	The method according to Claim 1 including, prior to the step of moving the first part of the sheathed cable, prestressing the shielding foil in a longitudinal direction of the sheathed cable.

4.	(Original)	The method according to Claim 1 including adapting to characteristics of the sheathed cable at least one of a length of a bending section in which the sheathed cable is bent by the elliptical movement of the first part of the sheathed cable and a bending angle in which the sheathed cable is bent by the elliptical movement of the first part of the sheathed cable.

5.	(Original)	The method according to Claim 1 including removing the shielding foil stripped from the sheathed cable at the predetermined breaking point from a bending gripper that holds the part of the shielding foil that was stripped from the sheathed cable with at least one of pressurized air and suctioning.

6.	(Original)	The method according to Claim 1 including gripping a second part of the sheathed cable so that the predetermined breaking point is located between the first part of the sheathed cable and the second part of the sheathed cable.

7.	(Original)	The method according to Claim 1 including moving the first part of the sheathed cable with a gimbal in the elliptical movement.

8.	(Original)	The method according to Claim 7 including moving the first part of the sheathed cable with the gimbal in the elliptical movement, so that a center of rotation of the gimbal is located on a level on which the predetermined breaking point of the shielding foil is located.

9.	(Original)	The method according to Claim 1 including creating the predetermined breaking point of the shielding foil by forming perforated holes or slits in the shielding foil along the circumference of the shielding foil.

10.	(Original)	The method according to Claim 9 wherein in an overlapping area of the shielding foil, in which the shielding foil overlaps along the circumference of the sheathed cable, an outer part of the shielding foil is slit-perforated at the predetermined 201 7P00073US 3Application No. 16/108,136Attorney Docket No. 18543-1/223228 breaking point and an inner part of the shielding foil is hole-perforated at the predetermined breaking point in a radial direction of the sheathed cable.

11.	(Currently Amended)	A foil removal device for stripping a part of a shielding foil of a sheathed cable from the sheathed cable at a predetermined breaking point, comprising:
a bending gripper for gripping a first part of the sheathed cable and for holding the gripped first part of the sheathed cable so that the sheathed cable is at least in a partially bent state creating a tearing stress at the predetermined breaking point on a part of a circumference of the shielding foil; and
a rotation device for rotating the bending gripper to move the first part of the sheathed cable along an elliptical path that circles about longitudinal direction of the sheathed cable to create a tearing tension across the circumference of the shielding foil, whereby the shielding foil circumferentially tears around the circumference of the shielding foil to strip the part of the shielding foil.

12.	(Original)	The foil removal device according to Claim 11 including an additional gripper for gripping a second part of the sheathed cable wherein the predetermined breaking point is located between the additional gripper and the bending gripper.

13.	(Original)	The foil removal device according to Claim 11 including at least one of a blowing out opening in the bending gripper for blowing out a fluid to detach the shielding foil from the bending gripper and a suction device to suction off the part of the shielding foil stripped from the sheathed cable.

14.	(Original)	The foil removal device according to Claim 11 wherein the bending gripper includes a conical recess that widens in a direction away from the predetermined breaking point.

15.	(Original)	The foil removal device according to Claim 14 wherein the conical recess has an opening angle of less than or equal to approximately 4°.

16.	(Original)	The foil removal device according to Claim 11 wherein the rotational device is formed so that a direction of rotation of the first part of the sheathed cable, when the first part of the sheathed cable is moved along the elliptical path, is adapted to a winding direction of the shielding foil along a circumference of the sheathed cable.

17.	(Currently Amended)	A method for stripping a part of a shielding foil of a sheathed cable, the method comprising the following steps:
providing the sheathed cable with the shielding foil, whereby the shielding foil includes a predetermined breaking point formed therein that runs along a circumference of the shielding foil;
bending of a partial area of the sheathed cable with the shielding foil in a first direction to apply a tearing tension at the predetermined breaking point thereby tearing the shielding foil at the predetermined breaking point on a part of the circumference of the shielding foil;
moving a first part of the sheathed cable in an elliptical movement that circles about circumferentially tears around the circumference of the shielding foil to strip a part of the shielding foil from the sheathed cable wherein the first part of the sheathed cable is not twisted in relation to a remainder of the sheathed cable during the elliptical movement; and
removing from the sheathed cable the stripped part of the shielding foil.




	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
May 10, 2022						Primary Examiner, Art Unit 3723